 30DECISIONS OF NATIONALGeneral Transfer,Inc., d/b/a General Transfer &Storage; National Van Lines,Inc.'andTeamsters,Chauffeurs,Warehousemen&Helpers,Local No.542, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 21-RC-10137October 31, 1967DECISION AND ORDER DISMISSINGPETITIONBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn July 11, 1966, Teamsters, Chauffeurs,Warehousemen & Helpers, Local No. 542, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Petitionerherein, filed a petition pursuant to Section 9 of theNational Labor Relations Act, as amended, seekingto represent a unit consisting of all "drivers, helpersandwarehousemen"employedbyGeneralTransfer, Inc., d/b/a Transfer & Storage, Generalherein.On September 8, 1966, the petition was adminis-tratively dismissed by the Regional Director upona finding that under existing jurisdictional standardsthe Board would not assert jurisdiction over the em-ployer named therein. Upon appeal by the Peti-tioner, the Regional Director revoked the order ofdismissal and thereafter, on December 28, 1966, ahearing was held before Hearing Officer Barton W.Robertson, at the conclusion of which, NationalVan Lines, Inc., National herein, was named a jointemployer with General. At the same time the casewas transferred to the National Labor RelationsBoard.On March 17, 1967, National, which was notserved with notice of the hearing and therefore didnot participate therein, filed a motion and brief inthe form of special appearance, seeking dismissal ofNational as a party in interest to the proceedingsand alleging that, in any event, National could notbe found to be a joint employer with General.Thereafter, the Board ordered the record reopenedand remanded the proceedings to the RegionalDirector for further hearings on the issues raised inNational's motion. On June 8, 1967, a hearing washeld, again before Barton W. Robertson, HearingOfficer.National and the Petitioner have filedbriefswith the Board. No brief was filed byGeneral.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The name of the Employer appears as amended at the hearing' It was stipulated that General receives approximately $2,000 perLABOR RELATIONS BOARDThe Board has reviewed the Hearing Officer'srulings made at both hearings and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:General is a California corporation engaged inthe transportation and storage of household articlesand similar commodities primarily within the Stateof California. For the first 8 months of calendaryear 1966, its gross revenues amounted to approxi-mately $67,000. Projecting this figure to the end ofthe year, it was estimated that its gross revenues for1966 would total roughly $75,000 or somethingunder $100,000, of which an estimated $20,000 to$25,000would be derived from commissionsearned on interstate shipments carried by Generalas a contract agent for National.2National is a corporation with its principal officeat Broadview, Illinois, and is engaged in the trans-portation by motor vehicle of household goods andrelated articles throughout the United States undera certificate of convenience and necessity issued bythe Interstate Commerce Commission. Approxi-mately 90 percent of its annual gross revenues isderived through some 320 local commission agents,includingGeneral,who operate under identicalsales, service, and hauling agreements in which theyagree to perform such services "as an independentcontractor, as circumstances may require or permit,for the performance of which the Agent will engageexperienced and qualified personnel."In contending that General and National are asingle employer, the Petitioner relies heavily uponthe agency agreement which governs the relation-ship between General and National in the handlingof interstate shipments. That agreement, however,makes no reference to General's local operations,to its management policies and practices, or to itshiring practices or employee relationships, otherthan the requirement that in performing the servicescalled for in the agreement, the agent will employ"experienced and qualified personnel." It gives Na-tional no voice whatever in the corporate or busi-ness affairs of General, and in no way invades theright of General to act as it sees fit in discharging itscontractual obligations toNational, other thanrequiring compliance with the regulations of the In-terstateCommerce Commission regarding thequalifications of its interstate drivers, the properidentification of vehicles used for interstate ship-ments, and applicable licensing, insurance, andsafety regulations imposed by State or Federalregulationswith respect to such interstate ship-ments. We find nothing in this agreement, or in therecord as a whole, that remotely suggests such adegree of integration of the respective business af-month in revenue from National for its line hauls, local booking, and localstorage services168 NLRB No. 8 GENERAL TRANSFER & STORAGE31fairs of National and General as to make them ajoint or single employer of General's drivers, help-ers,andwarehousemen, as contended by thePetitioner.3The uncontroverted evidence herein shows thatthe only connection between National and Generalis that the latter performs a service for the formerfor which it is paid a commission, and that such ser-vice must be performed in accordance with certainoperative requirements imposed by law. Theserequirements give the appearance of conferringupon National a right of control over a portion ofGeneral's operations. Actually, National demandsno more of its agents, including General, than thatthe legal requirements governing the hauling ofgoods in interstate commerce, by certified commoncarriers, be fully observed. This explains, for exam-ple, why the trucks or vans carrying interstate ship-ments, must bear the name of the certified carrier,in this case, National, why the drivers of those vehi-clesmust be cleared by such carrier as to theirphysical fitness and driving competence, why suchdriversmust file periodic trip logs or reports, andwhy such carriers maintain certain personnelrecords with respect to such drivers.National does not hire these drivers nor does ithave anything to do with their employment otherthan to implement the legal requirements governingtheir fitness to do the job. They are employed byNational's agents, are paid by them, and receivetheir instructions from them. They may, if theychoose,whileon the road, call a Nationaldispatcher,or coordinator, to report availablespace, any difficulties in locating the consignee ofa shipment, or for any of several similar reasons.They may or may not wear National driver'suniforms. It is not required. They may also attendNational's school for drivers but their employmentdoes not hinge on this. In these circumstances,therefore, it cannot be said that National exercisesthe necessary economic control over the drivers asto make them National employees or point to com-mon labor policy between National and General.The buildings housing General's operations arenot shared by National. A large General sign is dis-played thereon with a small National emblem incloseproximity.General is listed in the localtelephone directory as a National agent along withtwo other National agents in the same vicinity.Although National issues bulletins to its agentsfrom time to time, they are in no way related toagency operations or business policies, but coveronly such matters as tariff changes and certainoperating techniques with respect to interstate ship-ments. The agents, including General, obtain andpay for all necessary licenses, permits, and in-surance, and maintain close contact with thenearest National dispatching or coordination officemerely for the purpose of obtaining interstate ship-ments.The record is replete with other similar details ofthe operating relationship between National andGeneral, none of which permit any conclusion otherthan that National and General are not a single orjoint employer, but completely separate and au-tonomous business entities operating as principaland agent in transporting goods in interstate com-merce. But even if we were to find that National ex-ercises significant control over hauling by Generalon National's behalf, we would not find a joint em-ployer relationship to exist on the particular facts ofthis case. Thus, the record shows that General em-ploys a single driver in connection with servicesperformed for National. It follows, therefore, thatNational's influence in connection with the job per-formance of that driver is too insignificant withrespect to the overall unit sought to warrant a find-ing that General and National constitute joint em-ployers for jurisdictional purposes. This being so,the Petitioner cannot, for jurisdictional purposes,rely upon National's volume of business to bringGeneral within the Board's jurisdiction and, sinceit is abundantly clear from the record that Generaldoes not meet the Board's minimal nonretail ju-risdictionalstandards,thepetitionwillbedismissed.ORDERIT IS HEREBY ORDERED that the Petitionfor Cer-tification of Representatives filed by the Petitionerherein be,and it hereby is, dismissed.'Pmb Plaza Amusement Company,124 NLRB428, Drivers, Chauf-fears and Helpers Local No639,et al (Poole's Warehousing Inc ),158NLRB 1281